NUMBER 13-18-00690-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CEDRIC DESHAWNN GREEN,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                                        ORDER

              Before Justices Benavides, Perkes, and Tijerina
                             Order Per Curiam

       Appellant Cedric Deshawnn Green has appealed his convictions for murder and

organized criminal activity in trial cause number 17FC-4466B. The trial court admitted

several video recordings at trial, including State’s Exhibits 1, 2, 29, 30, 48, 95, and 121.

The court reporter did not submit copies of these videos with the reporter’s record. The
Court is of the opinion that it needs to view the original exhibits. The clerk of the trial court

is hereby ORDERED to forward State’s Exhibits 1, 2, 29, 30, 48, 95, and 121 within FIVE

days from the date of this order issued on September 24, 2020.

                                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 24th
day of September, 2020.




                                                   2